Citation Nr: 0925474	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-32 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation from February 20, 2006 to 
April 9, 2007 in excess of 50 percent for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation from April 9, 2007 in excess 
of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Muskogee, Oklahoma (RO) of the Department of Veterans Affairs 
(VA) which continued a 50 percent evaluation for the service 
connected PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence from February 20, 2006 to April 9, 2007 
demonstrates that the Veteran's PTSD results in no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationship.

3.  The evidence from April 9, 2007 demonstrates the 
Veteran's PTSD is manifested by no more than occupational and 
social impairment, with deficiencies in most areas, due to 
such symptoms as: suicidal ideation; near-continuous panic or 
depression affecting the ability to function independently; 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD from February 20, 2006 to April 9, 2007 have not been 
met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating of 70 percent, but no higher, 
for PTSD have been met from April 9, 2007.  See 38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for increased rating was 
received in February 2007.  Thereafter, the Veteran was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated March 2007.  The letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  The claim was reviewed and a 
statement of the case was issued in September 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have been satisfied.  Correspondence from the RO dated 
in May 2008 informed the Veteran that he needed to show the 
impact that the worsening of his symptoms had on his 
employment and daily life.  The letter also specifically 
described the requirements of the applicable Diagnostic Code.

During the pendency of this appeal, the Court in 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006) found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by 
correspondence in March 2007.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  The Veteran's service treatment 
records and all relevant private treatment records showing 
the state of his mental health have been obtained and 
associated with the claims file.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  See 38 C.F.R. § 4.3 
(2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. 
§ 4.2 (2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 
7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
See 38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently; appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
DOCKET NO.  07-32 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation from February 20, 2006 to 
April 9, 2007 in excess of 50 percent for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation from April 9, 2007 in excess 
of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Muskogee, Oklahoma (RO) of the Department of Veterans Affairs 
(VA) which continued a 50 percent evaluation for the service 
connected PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence from February 20, 2006 to April 9, 2007 
demonstrates that the Veteran's PTSD results in no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationship.

3.  The evidence from April 9, 2007 demonstrates the 
Veteran's PTSD is manifested by no more than occupational and 
social impairment, with deficiencies in most areas, due to 
such symptoms as: suicidal ideation; near-continuous panic or 
depression affecting the ability to function independently; 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD from February 20, 2006 to April 9, 2007 have not been 
met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating of 70 percent, but no higher, 
for PTSD have been met from April 9, 2007.  See 38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for increased rating was 
received in February 2007.  Thereafter, the Veteran was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated March 2007.  The letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  The claim was reviewed and a 
statement of the case was issued in September 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have been satisfied.  Correspondence from the RO dated 
in May 2008 informed the Veteran that he needed to show the 
impact that the worsening of his symptoms had on his 
employment and daily life.  The letter also specifically 
described the requirements of the applicable Diagnostic Code.

During the pendency of this appeal, the Court in 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006) found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by 
correspondence in March 2007.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  The Veteran's service treatment 
records and all relevant private treatment records showing 
the state of his mental health have been obtained and 
associated with the claims file.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  See 38 C.F.R. § 4.3 
(2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. 
§ 4.2 (2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 
7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
See 38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently; appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to 
keep a job).

Factual Background

Beginning in November 2005 and ending in January 2006, the 
Veteran attended group sessions every two weeks for the Core 
treatment of PTSD.  The notes from these meetings did not 
include a GAF score for the Veteran.  He proceeded to meet 
for an action group for the treatment of PTSD every two weeks 
beginning in February 2006 and ending in June 2008.  Again, 
the notes from these meetings did not include a GAF score for 
the Veteran.

In a VA outpatient treatment (VAOPT) note dated February 
2007, the Veteran complained that his diagnosed medications 
were not working and that his sleep problems were not getting 
better.  He was diagnosed with PTSD with insomnia and 
nightmares.  A GAF score of 57 was assigned for the past year 
and current date.

During a VA fee-basis mental health examination performed in 
April 2007, the Veteran reported that he developed PTSD in 
Vietnam while serving as a rifleman in the Marine Corps.  The 
Veteran worked as a maintenance mechanic for 20 years and had 
been married 38 years.  The Veteran described his response to 
psychotherapy twice a month over the past year as fair and 
reported that he had not been required to make any emergency 
room visits for his psychiatric problem.  He related that he 
had not engaged in any of his usual recreational activities, 
avoided crowds and friends, and had a sleep disorder and 
chronic anxiety and depression.  He described constant 
flashbacks, startle responses, intrusive thoughts, social 
avoidance, nightmares, night sweats, insomnia, hyper-
vigilance, anxiety, and depression.  The Veteran stated that 
he had no social functioning except for limited interactions 
with his wife.  He reported struggling to maintain his job, 
taking all the leave and sick time that he could on days when 
he could not get out of bed or tolerate the stress when he 
got to work.  In 2007 he was reportedly off work for two 
weeks; in 2006, he was off work for 100 hours; and in 2005, 
he was off work for 100 hours because of PTSD.  

During the mental status examination, J. W. H., Ph.D., the 
fee-basis examiner, noted that the Veteran exhibited 
appropriate behavior, appearance, and hygiene.  The 
psychologist reported abnormal affect with depressed mood 
which occured near-continuously and did not affect the 
ability to function independently.  The Veteran was 
independent for work activities and activities of daily 
living but was chronically depressed and anxious.  The 
psychologist noted that panic attacks were present and 
occurred more than once per week.  The attacks included 
racing heart, difficulty breathing, and feelings of panic.  
The Veteran had signs of suspiciousness as he reported that 
he always felt anxious and mistrustful of others.  The 
examiner felt that the Veteran's thought processes were 
appropriate and his judgment was not impaired.  Suicidal and 
homicidal ideation were absent.

The psychologist reviewed the Veteran's medical records and 
after examining him, diagnosed the Veteran with PTSD.  He 
assigned a GAF score of 55 with marked emotional 
difficulties.  He remarked that the Veteran did not have 
difficulty performing activities of daily living, but he had 
difficulty establishing and maintaining effective work/school 
and social relationships because of PTSD.  He also had 
difficulty maintaining effective family role functioning and 
has not been able to engage in recreational or leisurely 
pursuits.

In July 2008, the Veteran began attending a monthly 
maintenance group for PTSD.  The last recorded attendance of 
record is February 2009.

In an October 2008 statement, the Veteran reported severe 
problems getting to sleep and bad dreams.  He stated that 
although he was on medication, he usually got two to three 
hours of sleep in the day before he left for work.

In March 2009, the Veteran underwent a VA fee-basis 
psychiatric examination.  He reported that as a Marine, he 
saw people killed and he killed people.  He said he dreamed 
of being in combat and saw dead people.  The Veteran also 
related that although he did work, he had a place to hide, 
did no work and avoided contact with other people.  The 
Veteran reported constant nightmares, flashbacks, intrusive 
thoughts, increased startle, relives, panic attacks, anger 
outbursts, and hypervigilance.  The Veteran reported a fair 
response to psychotherapy and stated that he had not been 
hospitalized for psychiatric reasons.

The examining psychologist reported that the Veteran was 
disheveled in appearance with appropriate behavior.  He noted 
that the Veteran's appearance and hygiene were not 
appropriate and he showed signs of neglect.  The Veteran's 
mood and affect showed findings of depressed mood with major 
impact on activities of daily living.  The Veteran reported 
panic attacks which occurred eight to ten times per week, 
lasted 20 to 30 minutes each with sweating, trouble 
breathing, and nervous symptoms.  The examiner also noted 
that suicidal ideation was present and included thoughts with 
no intent.  He also noted that homicidal ideation was present 
which included thoughts with no target or intent.  The doctor 
stated that the Veteran was not lethal.  The psychologist 
reviewed the Veteran's records and upon completion of 
examination, diagnosed the Veteran with PTSD and severe major 
depression without psychotic symptoms.  A GAF score of 45 was 
assigned.

Analysis

Based on the evidence of record, the Board finds that from 
February 20, 2006 to April 9, 2007, the criteria for an 
evaluation in excess of 50 percent have not been met.  None 
of the evidence of record from February 20, 2006 to April 9, 
2007 show symptoms of occupational and social impairment in 
most areas such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.

In a VAOPT note dated February 2007, the Veteran was assigned 
a GAF score of 57.  According to DSM-IV, GAF scores ranging 
between 51 to 60 are indicative of moderate symptoms (e.g., 
flat affect, circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  There was no evidence of occupational and 
social impairment to the extreme necessary to warrant an 
evaluation in excess of 50 percent from February 20, 2006 to 
April 9, 2007. 

However, the Board finds a higher evaluation of 70 percent is 
warranted from April 9, 2007.  From this point, the Veteran's 
PTSD symptoms are shown to have resulted in occupational and 
social impairment, with deficiencies in most areas, during 
the time period in question.  The Veteran's PTSD had 
symptomatology included in the rating regulations that 
contributed to his occupational and social impairment that 
affected his work, family relations, thinking, and mood.

A GAF score of 45 was listed as the Veteran's GAF score 
during his most recently VA fee-basis psychiatric examination 
performed in March 2009.  According to DSM-IV, GAF scores 
ranging between 41 and 50 are indicative of serious symptoms 
(like suicidal ideation, severe obsessional rituals, or 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The Board finds that that this GAF score is 
consistent with the reported symptomatology--to include 
suicidal and homicidal ideation, depressed mood, insomnia, 
panic attacks, as well as difficulty in establishing and 
maintaining effective work and social relationships--and, 
thus, is also consistent with greater impairment than that 
contemplated by the current 50 percent rating assigned.

During a private assessment dated in April 2007, the Veteran 
was assigned a GAF score of 55, suggesting less impairment 
than previously discussed.  GAF scores ranging between 51 to 
60 are indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers), according to DSM-IV.  The examiner noted that the 
Veteran suffered from panic attacks more than once a week 
whereas the DSM-IV related symptoms include occasional panic 
attacks for a score between 51 to 60.  The doctor remarked 
that the Veteran had difficulty establishing and maintaining 
effective work and social relationships because of PTSD and 
noted that the Veteran had difficulty sustaining 
concentration and completing tasks because of intrusive 
thoughts and chronic anxiety and depression.  Though the 
assignment of a GAF score of 55 was appropriate at the time 
of the examination, more recent developments in 
symptomatology discussed above suggest that an increased 
rating in excess of 50 percent is warranted from April 9, 
2007.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 70 percent rating for this time period.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as frequent periods of 
hospitalization related to this service-connected disorder 
that would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  The medical evidence shows 
the Veteran's PTSD, while significant, is not a total 
occupational and social impairment.  While the Veteran 
receives regular counseling for his PTSD, he has not been 
hospitalized frequently.  The evaluations assigned under the 
Rating Schedule criteria are adequate for the level of 
disability demonstrated for PTSD.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to evaluation of PTSD from February 20, 2006, to 
April 9, 2007, in excess of 50 percent for service connected 
PTSD is denied.

Entitlement to evaluation of PTSD of 70 percent, but no 
higher, for service connected PTSD is granted from April 9, 
2007, subject to the law and regulations governing the 
payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


